                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LYNN PURPERO,

       Plaintiff,

     v.                                                     Case No. 20-CV-10

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


                                  DECISION AND ORDER


       Lynn Purpero seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“SSA”) denying her claim for a period of disability and

disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). For the reasons

below, the Commissioner’s decision is affirmed.

                                       BACKGROUND

       On October 18, 2015, Purpero filed an application for a period of disability and

disability insurance benefits, alleging disability beginning September 30, 2015 (Tr. 17) due to

degenerative disc disease, history of right hip replacement, history of left knee replacement,

history of bilateral carpal tunnel surgery, and trigger finger release surgery (Tr. 21). Purpero’s

applications were denied initially and upon reconsideration. (Tr. 17.) Purpero filed a request

for a hearing and a hearing was held before an Administrative Law Judge (“ALJ”) on March

1, 2018. (Tr. 35–92.) Purpero testified at the hearing, as did Jacquelyn Wenkman, a vocational

expert (“VE”). (Tr. 17.)




          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 1 of 9 Document 16
       In a written decision issued August 28, 2018, the ALJ found that Purpero had the

severe impairments of lumbar degenerative disc disease, history of right hip replacement,

history of left knee replacement, history of carpal tunnel syndrome, left thumb osteoarthritis,

and obesity. (Tr. 20.) The ALJ further found that Purpero did not have an impairment or

combination of impairments that met or medically equaled one of the listed impairments in

20 C.F.R. pt. 404, subpt. P, app. 1 (the “listings”). (Id.) The ALJ found that Purpero had the

residual functional capacity (“RFC”) to perform a reduced range of sedentary work. (Tr. 21.)

Namely, she could occasionally climb ladders, ropes, or scaffolds; occasionally climb ramps

or stairs; frequently balance; occasionally stoop, kneel, crouch, or crawl; and frequently

handle and finger with the bilateral upper extremities. (Id.)

       The ALJ found that Purpero was capable of performing her past relevant work as a

buyer/planner, as the work was actually performed. (Tr. 26.) As such, the ALJ found that

Purpero was not disabled from her alleged onset date until the date of the decision. (Id.) The

ALJ’s decision became the Commissioner’s final decision when the Appeals Council denied

Purpero’s request for review. (Tr. 5–10.)

                                        DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,


                                               2

            Case 2:20-cv-00010-NJ Filed 02/11/21 Page 2 of 9 Document 16
remand is appropriate when an ALJ fails to provide adequate support for the conclusions

drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.      Application to this Case

       Purpero argues that the ALJ improperly evaluated her subjective symptoms by

misinterpreting evidence in the record. (Pl.’s Br. at 20, Docket # 20.) As a result of the

improper subjective symptom evaluation, Purpero claims, the ALJ overstated her ability to

handle and finger in the RFC and erroneously found that she could perform her past relevant

work. (Id.)

       The Commissioner’s regulations set forth a two-step test for evaluating a claimant’s

statements regarding her symptoms. First, the ALJ must determine whether the claimant

suffers from a medically determinable impairment that could reasonably be expected to

produce the alleged symptoms. SSR 16-3p. Second, if the claimant has such an impairment,

the ALJ must evaluate the intensity and persistence of the symptoms to determine the extent

to which they limit the claimant’s ability to work. Id. If the statements are not substantiated


                                               3

            Case 2:20-cv-00010-NJ Filed 02/11/21 Page 3 of 9 Document 16
by objective medical evidence, the ALJ must evaluate the intensity, persistence, and limiting

effects of the alleged symptoms based on the entire record and considering a variety of factors,

including the claimant’s daily activities; the location, duration, frequency, and intensity of the

symptoms; factors that precipitate and aggravate the symptoms; the type, dosage,

effectiveness, and side effects of any medication the claimant takes; treatment, other than

medication, used for relief of the symptoms; other measures the claimant uses to relieve the

symptoms; and any other factors concerning the claimant’s functional limitations due to the

symptoms. Id.

       A court’s review of a credibility, or consistency, determination is “extremely

deferential.” Bates v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013). On judicial review, courts

“merely examine whether the ALJ’s determination was reasoned and supported.” Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (citing Jens v. Barnhart, 347 F.3d 209, 213–14 (7th

Cir. 2003)). “It is only when the ALJ’s determination lacks any explanation or support that

we will declare it to be patently wrong . . . and deserving of reversal.” Id. at 413–14 (internal

quotation marks and citations omitted).

       At her hearing, Purpero testified that she has lower back pain that radiates to her glutes

and left leg. (Tr. 46.) She indicated that the pain in both her back and left leg is constant. (Tr.

47–48.) Purpero also testified that she experiences a stabbing pain when pressure is applied to

her left hand, along with swelling and tenderness in her wrist. (Id. at 62–63.) She stated that

her left thumb made it difficult to complete activities like counting money, grabbing objects,

or folding laundry. (Id.) Moreover, Purpero told the ALJ that she alternated using a thumb

brace prescribed by her doctor and a commercial brace that she purchased herself, often to

prevent putting extra pressure on her left hand. (Tr. 60–62.)


                                                4

          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 4 of 9 Document 16
       The ALJ determined that, while Purpero’s impairments could reasonably be expected

to cause her alleged symptoms, her statements concerning the intensity, persistence, and

limiting effects of her symptoms were not entirely consistent with the record evidence. (Tr.

23.) With respect to Purpero’s lumbar spine, right hip, and left knee impairments, the ALJ

noted that physical examinations throughout the relevant period showed reasonably good

musculoskeletal and neurologic function and that Purpero reported significant benefit with

medical care and treatment, including left knee and right hip replacements, epidural steroid

injections, medication, and home exercise. (Id. at 23–24.)

       As for Purpero’s upper extremity impairments, the ALJ noted that although Purpero’s

medical records indicated a remote history of surgery for carpal tunnel syndrome, the record

included no complaints of symptoms or treatment for carpal tunnel syndrome during the

relevant period. (Id. at 24.) Further, the ALJ cited Purpero’s admission at the hearing that her

right middle finger trigger symptoms had been largely resolved with surgery. (Id.) And as for

Purpero’s left thumb arthritis and triggering of her left middle finger, the ALJ noted that the

record reflected no complaints for eight months after her alleged onset date until May 2016;

that after Purpero received injections in June 2016, she did not present again with symptoms

for 18 months and reported that she received good relief from symptoms with the June 2016

injections; and that the results of a March 2016 consultative examination demonstrated good

physical functioning of her bilateral upper extremities. (Id.)

       Purpero argues that the ALJ misconstrued the evidence related to her use of pain

medication in discounting her subjective symptoms. (Pl.’s Br. at 18.) In rejecting Purpero’s

allegations concerning her lumbar spine, right hip, and left knee impairments, the ALJ

remarked that Purpero’s “limited use of pain medication . . . suggests that [her] pain is not as


                                                5

          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 5 of 9 Document 16
severe as alleged.” (Tr. 23.) The ALJ reasoned that although Purpero was continuously

prescribed Percocet throughout the relevant period, she “at times presented to pain

management with approximately half or more than half of her pills remaining from the earlier

refill.” (Id.) Purpero asserts that the treatment notes cited by the ALJ from December 1, 2015,

February 10, 2017, and December 17, 2017 fail to support the ALJ’s finding. (Pl.’s Br. at 18.)

For example, Purpero notes that there were only nineteen days between her receiving a

month’s worth of medication on November 12, 2015 and her December 1, 2015 appointment,

which would explain the number of pills she had remaining. (Id. at 18–19.) Purpero offers

similar explanations for the pills remaining at her February and December 2017

appointments. (Id. at 19.) She also cites treatment notes in the record where her doctor noted

that her pain medication was being utilized as prescribed and that she had an appropriate

amount of medication left. (Id.)

       To be sure, the ALJ did cite Purpero’s apparent sparse use of pain medication in

finding that her alleged symptoms were not consistent with the record evidence. However,

the decision demonstrates that the ALJ relied on much more evidence to conclude that

Purpero received benefits from medical care and treatment, including that she had good

results with left knee and right hip replacements, benefitted from injections for both her

lumbar spine and left thumb symptoms, generally rated her pain as moderate, and stated that

she required less treatment when she follow a home exercise regimen. (Tr. 24.) Additionally,

the ALJ cited the results of a 2016 consultative examination, where Purpero exhibited

“completely normal lumbar flexion and side bending, intact and symmetric deep tendon

reflexes, and intact sensation,” as well as “grip strength of 58 pounds on the right and 56

pounds on the left,” and could perform activities like buttoning holes and tying shoes. (Tr.


                                              6

          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 6 of 9 Document 16
24–25.) And although Purpero asserts that she took her pain medication as prescribed, she

does not explain how acknowledgement of this fact by the ALJ would have compelled a

finding of more restrictive upper extremity limitations, let alone a finding that she could not

perform her past relevant work. The ALJ’s reliance on Purpero’s use of pain medication to

discount her alleged symptoms does not warrant remand.

       Similarly, Purpero argues that the ALJ discounted her subjective complaints based on

the erroneous finding that, after receiving an injection for her left thumb arthritis pain in June

2016, she did not present again with symptoms until December 2017. (Pl.’s Br. at 19.)

Contradicting this finding, Purpero says, are notes from treatment with an acupuncturist that

include her complaints of thumb pain until November 2016, when she stated that her arthritis

pain had stopped responding to treatment. (Id.) Purpero further argues that the December

2017 treatment note cited by the ALJ “alluded to the fact that [she] had received an injection

much more recently” than December 2017, in June 2017. (Id.)

       The ALJ did not misinterpret the evidence related to Purpero’s treatment for her left

thumb. In determining Purpero’s RFC, the ALJ recounted the evidence related to her upper

extremities:

       In May 2016, the claimant complained to her chiropractor of a three-day
       history of left thumb pain and bruising. She consulted her specialist, Dr.
       Shivaram, in June 2016, opting to receive an injection. Over the course of the
       next six months, she treated her left thumb pain with acupuncture, reporting a
       decreasing amount of effectiveness. The claimant eventually returned to Dr.
       Shivaram in December 2017, reporting left thumb pain and left middle finger
       triggering. She requested and received cortisone injections to both areas.

(Tr. 23.) Thus, the ALJ was aware of and acknowledged the treatment that Purpero received

for her left thumb, including acupuncture. Further, in the December 2017 treatment note, Dr.

Mysore Shivaram noted that Purpero had received a “cortisone injection approximately about


                                                7

          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 7 of 9 Document 16
months [sic] ago with good relief of symptoms.” (Tr. 551.) Dr. Shivaram’s December 2017

note does not clearly indicate when Purpero last received an injection, and Purpero does not

explain how going one year in between injections, as opposed to a year and a half, better

substantiates her claims of disabling symptoms. Moreover, the December 2017 note indicated

that the previous injections provided Purpero with good relief. For all of these reasons, the

ALJ’s subjective symptom evaluation was not patently wrong.

       Purpero argues that the ALJ’s misinterpretation of the evidence regarding her use of

pain medication and frequency of medical treatment led to an overstatement of her ability to

handle and finger in her RFC. (Pl.’s Br. at 20.) Purpero contends that, had the ALJ properly

credited her subjective complaints, the RFC limitation to account for her left thumb arthritis

would have been more restrictive, and she would have been found unable to perform her past

relevant work as a buyer/planner as actually performed. (Id. at 20–21.) However, as explained

above, the ALJ’s subjective symptom evaluation was not patently wrong. The ALJ relied on

various evidence that to conclude that Purpero’s symptoms were not disabling. As such,

Purpero’s claim that the ALJ would have assigned greater restrictions in the RFC to account

for her left thumb arthritis is unsupported by the record. The ALJ did not err in evaluating

Purpero’s subjective complaints or finding that she could perform her past relevant work.

                                      CONCLUSION

       Purpero argues that the ALJ erred in assessing her subjective symptoms and finding

that she could perform her past relevant work. I find that the ALJ’s decision is supported by

substantial evidence. Therefore, the Commissioner’s decision is affirmed.




                                              8

          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 8 of 9 Document 16
                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

AFFIRMED.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 11th day of February, 2021.


                                                   BY THE COURT




                                                   NANCY JOSJOSEPH
                                                             OSEP
                                                             OSEP
                                                             OS   PH
                                                   United States Magistrate Judge




                                               9

          Case 2:20-cv-00010-NJ Filed 02/11/21 Page 9 of 9 Document 16
